Citation Nr: 0315673	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an extraschedular evaluation for psoriasis 
under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1993 to June 1997.

The appeal was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Service connection is also now in effect for bronchial 
asthma, rated as 30 percent disabling; left wrist injury 
residuals, rated as 10 percent disabling; history of left 
ankle sprains with residual pain and functional loss, rated 
as 10 percent disabling; and costochondritis and lattice 
degeneration of the left eye, each rated as noncompensably 
disabling.  

In January 2002, the Board denied entitlement to an initial 
rating in excess of 10 percent for psoriasis, using the 
regulations then in effect; and remanded the case on the 
issue of entitlement to an extraschedular rating for 
psoriasis.  This action fully resolves that first issue as 
encompassed within the current appeal.  

In response to the Board's January 2002 remand, the RO 
undertook the development of the case on the second 
(extraschedular) issue.  After again denying the claim, the 
RO issued a Supplemental Statement of the Case (SSOC) in 
March 2003.  The case was returned to the Board on that 
issue.




FINDINGS OF FACT

1.  Adequate evidence is of record with regard to the issue 
of extraschedular rating for psoriasis.

2.  The RO found that while veteran's psoriasis has been 
treated in hospital on occasion, he had not required 
extensive periods of hospitalization; and although it 
hindered some specific job situations, it has not caused 
significant overall impairment in the veterans' industrial 
capacity.

3.  The RO held that a referral for VA Compensation and 
Pension (C&P) Service consideration of extraschedular 
benefits for psoriasis was not in order.


CONCLUSION OF LAW

The Board finds that there is a sound basis for the RO's 
decision not to refer the issue of entitlement to an 
extraschedular increased rating for the veteran's service-
connected psoriasis to C&P service.  38 U.S.C.A. § 5103 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.321 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000 (and well prior to the prior Board 
decision in which it was also explained in detail), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well- grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist in 
the development of claims.  First, the VA has a duty to 
notify the veteran and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim for an 
extraschedular rating.  The Board concludes that the 
discussions in the decision, SOC, the supplemental statements 
of the case (SSOCs), the Board remand decision, and the 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claim and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the extraschedular rating issue on 
appeal has been obtained.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim and to the 
extent that he was asked to do so, the veteran has provided 
evidence as well, reflecting an understanding on his part of 
the reciprocal obligations on VA and a veteran for providing 
specified evidence in a given case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim for entitlement to an extraschedular rating for his 
psoriasis.  Therefore, no further assistance to the veteran 
with the development of evidence, with regard to this claim, 
is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 

The issue at hand is whether there should be referral by the 
RO of the case to the Chief Benefits Director or the 
Director, Compensation and Pension (C&P) Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002). 

This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, C&P 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996). 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
See also VAOPGCPREC. 6- 96 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background

VA outpatient reports and evaluations are in the file for 
comparison (and were noted in the prior Board decision).  For 
instance, on VA examination in July 1999, the gluteal fold 
looked good with no erythema and only slight roughness to 
skin and no scale.  Erythema and scale were shown on the 
dorsal feet and there was a thick plaque on the left foot.  
The veteran was using medications on a varied basis.

A notice is of record from the veteran's representative dated 
in April 2001 to the effect that he had been treated in the 
emergency room of a VA facility in Washington State for a 
serious flare-up of his psoriasis on his feet, back and 
buttock areas.  He flew home the following day and was then 
seen by the local VA.  The report of the emergency room care 
was later documented in the file reflecting that he had had a 
foot rash for 7 years, but on the day of admission, he had 
had foot swelling to the extent that he could not put weight 
on his feet.  

A VA examination in May 2001 noted his complaints that the 
psoriasis had gotten worse.  He had some on his feet and back 
but was now developing it on his scalp as well.  He used 
over-the-counter medications and tended not to wear socks so 
he would not pull off the scabs when he removed his socks.  
On examination, there was a rash overlying each foot 
measuring 5 x 8 cm. on the right foot and 6 x 13 cm. on the 
left foot.  The skin was thickened and discolored, brownish 
in color and there were open scabs on each side.  He had good 
circulation in the feet.  There was also a 5 x 5 cm. area 
just above the gluteal fold that was less severely involved.  
The scalp seemed scaly but there were no clearly psoriatic 
lesions there.  The examiner described some progression in 
the psoriasis since the 1999 examination. 

Photos were submitted by the veteran in July 2001 with regard 
to his feet flare-up.  These are in the file.  

A VA outpatient report from January 2002 stated that the 
veteran's house had burned down in Arizona where he normally 
was seen and went to school, and he had returned to his old 
VA facility.  He had been without medications for two weeks.   

As noted in the Board decision of January 2002, the veteran 
had testified in February 1999 that his skin problems 
affected his ability to work because it prevented him from 
standing on his feet.  He stated that he had quit his job for 
that reason.  More recently, the veteran stated at the time 
of a health evaluation that he had lost his job as a result 
of his psoriasis.  

The Board noted that in Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that where a veteran had testified 
that his service-connected disability had caused him to lose 
time from work, the VA must attempt to obtain employment 
records verifying the veteran's contentions or, at a minimum, 
advise the veteran of the importance of the records to his 
claim and inform him that he has the ultimate responsibility 
for obtaining and submitting such records.  The Board 
remanded the case for the RO to contact the veteran's former 
employers and to undertake additional associated development 
of evidence in that regard.  The RO did so and informed the 
veteran of the importance and relevance of such action and 
evidence.

Now of record is a statement from the transportation services 
for whom the veteran worked as a truck driver, received in 
February 2002, to the effect that in May (2001), the veteran 
had been off due to problems with his feet.  VA had 
reportedly requested that he stay off his feet and not work 
for that length of time to give his feet a chance to heal.  
The company had kept in contact with him during that time and 
brought him back to work as soon as he was released to his 
full duty job.

The report of further contact by VA with the trucking firm in 
Washington State, documented on a VA Form 119 dated in 
October 2002, is of record.  The employer's representative 
stated that the veteran had returned to work at the firm 
after being off on medical leave, and "then he quit to move 
to AZ, then he came back to work in 2002 for a little while 
and quit again approximately the end of June 2002".

The veteran was informed of the receipt of the above 
information and offered the opportunity to present additional 
evidence with regard to his pending claim.  No additional 
evidence has since been received.

The veteran's current address of record is in California.  

In essence, the RO decided that there was no basis for 
finding either criteria for referral to C&P of the case for 
extraschedular consideration had been met.  

Preliminary Considerations and Analysis

In this case, the Board concurs with the RO that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  In that regard, the specific issue 
remaining at the time of the initial appeal was as phrased on 
the front cover of this decision, namely " (e)ntitlement to 
an extraschedular evaluation for psoriasis under 38 C.F.R. 
§ 3.321".  

As was discussed in the prior Board decision, and as will be 
summarily addressed below, the Board remanded that issue to 
the RO for consideration of referral of the case, as is the 
RO's prerogative, on extraschedular grounds.  The RO declined 
to do so.  Thus, the basic remaining appellate issue, as most 
accurately delineated at this time, is whether the RO was or 
was not proper in not referring the case to the C&P service.  
For the following reasons, the Board concurs in the RO 
decision.   

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected psoriatic disability.  

The Board notes that while the veteran was seen in an 
emergency room in one incident at which time his feet had 
swollen, and has been seen periodically since then, these 
hospital visits were infrequent, primarily as an outpatient, 
and none were for a protracted period of hospitalization.  In 
general, his psoriatic disability has not recently required 
significant periods of hospitalization. 

And within the parameters of his current job as a truck 
driver, there are clearly times when the veteran's psoriasis 
is difficult to handle in that occupational environment.  For 
instance, the veteran was having a flare-up of psoriatic 
symptoms and stayed off work for a month while the problem 
healed.  However, this is the sort of problem that is 
contemplated under regular schedular standards.  

There is no evidence on the record of marked interference 
with employment and no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
psoriatic disability significantly interferes with his 
employment in such an unusual and/or exceptional manner as to 
require an extraschedular rating. The Board also notes that 
his current rating contemplates an identifiable degree of 
industrial impairment, and there is no reason to believe that 
the rating schedule does not adequately compensate the 
veteran for the impairment. 

In summary, the RO held that the veteran's case is not 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating and that referral of 
this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).  The Board finds that there is a sound basis 
for that decision, and accordingly, concurs with that 
determination.


ORDER

The RO's decision not to refer the case for C&P consideration 
of an extraschedular evaluation for psoriasis under 38 C.F.R. 
§ 3.321 is proper; the appeal is denied.




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



